 

Exhibit 10.8
 
STOCK PURCHASE AGREEMENT
 
by and among
 
APOLLO MEDICAL HOLDINGS, INC.,
on the one hand,
 
and
 
ALIGNED HEALTHCARE GROUP LLC,
 
ALIGNED HEALTHCARE GROUP – CALIFORNIA, INC.,
 
RAOUF KHALIL,
 
JAMIE MCREYNOLDS, M.D.,
 
BJ REESE & ASSOCIATES, LLC
 
and
 
BJ REESE,
on the other hand
 
dated
 
February 15, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE 1
PURCHASE AND SALE OF THE SHARES
2
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF ALIGNED PARTIES
8
ARTICLE 3
INVESTOR REPRESENTATIONS AND WARRANTIES OF SELLERS
13
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
15
ARTICLE 5
COVENANTS OF THE ALIGNED PARTIES
16
ARTICLE 6
COVENANTS OF BUYER
22
ARTICLE 7
CONDITIONS TO OBLIGATIONS OF BUYER
24
ARTICLE 8
CONDITIONS TO OBLIGATIONS OF ALIGNED PARTIES
25
ARTICLE 9
INDEMNIFICATION
26
ARTICLE 10
TERMINATION OF AGREEMENT
27
ARTICLE 11
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
28
ARTICLE 12
NOTICES
29
ARTICLE 13
MISCELLANEOUS
30

 
 
-i-

--------------------------------------------------------------------------------

 
 

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
February 15, 2011, by and among Apollo Medical Holdings, Inc., a Delaware
corporation (the “Buyer”), on the one hand, and Aligned Healthcare Group LLC, a
California limited liability company (“Aligned LLC”), Aligned Healthcare Group –
California, Inc., a California professional medical corporation (“Aligned
Corp.”), Raouf Khalil (“Khalil”), Jamie McReynolds, M.D. (“McReynolds”), BJ
Reese & Associates, LLC (“Reese LLC”) and BJ Reese (“Reese”).  Aligned Corp.,
Khalil, McReynolds, Reese LLC and Reese are sometimes referred to herein
collectively as the “Sellers” and individually as a “Seller.” Aligned LLC and
the Sellers are sometimes collectively referred to herein as the “Aligned
Parties” and individually as an “Aligned Party”.
 
A.           Aligned Corp. conducts a medical practice in the Counties of
Tulare, Kings, Madera, Sacramento, Stanislaus and Fresno in California (the
“Aligned Territory”).  Aligned Corp. has also developed certain expertise and
know-how in connection with the management, administration and operation of its
medical practice and related services.
 
B.           Aligned LLC provides management services to Aligned Corp. and other
medical practices in the Aligned Territory, which include managing and
administering Aligned Corp.’s and other providers’ medical clinics and providing
support services to and furnishing Aligned Corp. and other practices with the
necessary personnel and support staff.
 
C.           Aligned Corp. and Aligned LLC have sold and transferred or will
sell and transfer prior to the Closing (as defined below) to Aligned Healthcare,
Inc., a California corporation (the “Company”), for fair value, certain assets
(the “Asset Sale”) used or useful in the management, administration and
operation of 24-hour physician and nursing call centers described on Schedule
2.5 (the “Assets”).
 
D.           Khalil, McReynolds and Reese are officers, directors, employees,
consultants and affiliates of Aligned LLC and Aligned Corp., and Aligned Corp.,
Khalil, McReynolds and Reese LLC own all of the issued and outstanding shares of
capital stock in the Company (the “Shares”).
 
E.           The Buyer desires to acquire from the Sellers, and the Sellers
desire to sell to the Buyer, all of the Shares (the “Sale of Shares”).
 
F.           In connection with the Sale of Shares, each of Khalil, McReynolds
and Reese shall enter into a consulting agreement with the Company, pursuant to
which each such person shall provide consulting services to the Company
following the Closing and be entitled to receive cash compensation therefor (the
“Consulting Arrangements”).
 
G.           As additional consideration for the Sale of Shares and as a further
inducement for the Buyer to enter into the Sale of Shares and the Consulting
Arrangements, Aligned LLC and its members shall enter into an agreement at
Closing granting the Buyer a right of first refusal with respect to the
membership interests and assets of Aligned LLC (the “ROFR”).
 

 
-2-

--------------------------------------------------------------------------------

 
 
H.           The Asset Sale, the Sale of Shares, the Consulting Arrangements,
the ROFR and each of the other transactions contemplated under this Agreement or
any of the Transaction Documents (as defined below) are sometimes collectively
referred to herein as the “Transactions”.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF THE SHARES
 
1.1          Purchase of Shares.  At the Closing (as defined in Section 1.4),
subject to the terms and conditions of this Agreement, the Sellers shall sell
and deliver to the Buyer, and the Buyer shall purchase from the Sellers, all of
the Shares in exchange for the delivery by the Buyer to the Sellers, at the
Closing, of the purchase price described in Section 1.2 (the “Purchase Price”).
 
1.2          Consideration.
 
(a)          Purchase Price.  Subject to Sections 1.2(d) and 9.4, the Purchase
Price is (i) 1,000,000 shares (the “Initial Shares”) of the Buyer’s common
stock, par value $0.001 (the “Buyer Stock”), plus (ii) 1,000,000 shares of Buyer
Stock issuable, if at all, solely as set forth in Section 1.2(b) (the
“Contingent Stock”), plus (iii) any post-Closing issuance of Buyer Stock
referred to in Section 1.2(c) (the “Post-Closing Earnout Stock”), which
Post-Closing Earnout Stock shall be issuable, if at all, solely as set forth in
Section 1.2(c).  The Buyer Stock shall be issued under this Section 1.2 to the
Sellers in the respective percentages set forth on Schedule 2.2.  The Buyer
shall have no obligation to register or qualify for resale under the Securities
Act of 1933, as amended (the “1933 Act”), or any state securities law, the
shares of Buyer Stock issued to the Sellers pursuant to this Agreement.
 
(b)          Contingent Stock.  If, and only if, the Company and a physicians’
group to be formed following the Closing and owned by affiliates of the Buyer,
taken together (the “Aligned Division”), meet the revenue target described on
Schedule 1.2(b), the Buyer shall issue the Contingent Stock to the Sellers.  If
such revenue target has not been met by February 1, 2012, then the Sellers’
right to receive the Contingent Stock shall terminate.
 
(c)          Post-Closing Earnout Stock.
 
(i)           The following capitalized terms used in this Agreement shall have
the following meanings:
 
(1)           “Actual EBITDA Amount” means the actual EBITDA during each of the
First 12-Month Earnout Period during that particular period, the Second 12-Month
Earnout Period during that particular period and the Third and Final 12-Month
Earnout Period during that particular period, respectively (such earnout periods
sometimes being referred to individually as an “Earnout Period” and,
collectively, as the “Earnout Periods”).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(2)           “Baseline EBITDA Amount” means (A) with respect to the Second
12-Month Earnout Period, the Actual EBITDA Amount of the First 12-Month Earnout
Period, and (B) with respect to the Third and Final 12-Month Earnout Period, the
Actual EBITDA Amount of the Second 12-Month Earnout Period; provided, however,
that in no event shall the Baseline EBITDA Amount applicable to any Earnout
Period be less than the highest Actual EBITDA Amount for any Earnout Period.
 
(3)           “EBITDA” means the cumulative consolidated earnings generated by
the Aligned Division, before interest expense, income taxes, depreciation and
amortization, determined in accordance with U.S. generally accepted accounting
principles.
 
(4)           “First 12-Month Earnout Period” means the period commencing on the
first day of the calendar month in which the Closing Date occurs and ending on
the last day of the twelfth (12th) full calendar month thereafter.
 
(5)           “Second 12-Month Earnout Period” means the period commencing on
the first day of the calendar month immediately following the end of the First
12-Month Earnout Period and ending on the last day of the twelfth (12th) full
calendar month thereafter.
 
(6)           “Third and Final 12-Month Earnout Period” means the period
commencing on the first day of the calendar month immediately following the end
of the Second 12-Month Earnout Period and ending on the last day of the twelfth
(12th) full calendar month thereafter.
 
(ii)          Within forty-five (45) days after each of the First 12-Month
Earnout Period, the Second 12-Month Earnout Period and the Third and Final
12-Month Earnout Period, the Buyer shall determine the Actual EBITDA Amount for
each such period.  The Buyer will provide the Aligned Parties’ Representative
(as defined in Section 5.4) with such determination, together with reasonable
supporting documentation, within ten (10) days thereafter (the “EBITDA
Calculations”).  If the Aligned Parties’ Representative accepts the EBITDA
Calculations, or if the Aligned Parties’ Representative fails to give notice to
the Buyer of any objection within ten (10) days after receipt of the EBITDA
Calculations, the EBITDA Calculations shall be the final and binding calculation
of the Actual EBITDA Amount for the respective Earnout Period.  If the Aligned
Parties’ Representative gives notice to the Buyer of an objection to the EBITDA
Calculations within thirty (30) days after receipt of the EBITDA Calculations,
the Buyer and the Aligned Parties’ Representative shall attempt in good faith to
resolve their differences.  If the Buyer and the Aligned Parties’ Representative
are able to resolve their differences, the EBITDA Calculations, as modified to
reflect the resolution of the differences between the Buyer and the Aligned
Parties’ Representative, shall be the final and binding calculation of the
Actual EBITDA Amount for the respective Earnout Period.  If, however, the Buyer
and the Aligned Parties’ Representative are unable to resolve their differences,
the Buyer and the Aligned Parties’ Representative shall submit any disputed
items to a certified public accountant reasonably satisfactory to the Buyer and
Aligned Parties’ Representative for a resolution of the dispute.  The
determination of the certified public accountant shall be final and binding on
the Buyer and the Aligned Parties’ Representative, and the EBITDA Calculations,
as modified to reflect (i) those differences, if any, that the Buyer and the
Aligned Parties’ Representative were able to resolve, and (ii) the certified
public accountant’s determination with regard to the remaining disputed items,
shall be the final and binding resolution of the Actual EBITDA Amount for the
applicable Earnout Period.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iii)           Once the Actual EBITDA Amount is finally determined for the
First 12-Month Earnout Period pursuant to Section 1.2(c)(ii), the Buyer shall
issue to the Sellers, within thirty (30) days thereafter, twelve (12) shares of
Buyer Stock for each dollar of the Actual EBITDA Amount for the First 12-Month
Earnout Period.
 
(iv)           Once the Actual EBITDA Amount is finally determined for the
Second 12-Month Earnout Period pursuant to Section 1.2(c)(ii), if the Actual
EBITDA Amount exceeds the Baseline EBITDA Amount applicable to the Second
12-Month Earnout Period, the Buyer shall issue to the Sellers, within thirty
(30) days thereafter, twelve (12) shares of Buyer Stock for each dollar of such
excess.
 
(v)           Once the Actual EBITDA Amount is finally determined for the Third
and Final 12-Month Earnout Period pursuant to Section 1.2(c)(ii), if the Actual
EBITDA Amount exceeds the Baseline EBITDA Amount applicable to the Third and
Final 12-Month Earnout Period, the Buyer shall issue to the Sellers, within
thirty (30) days thereafter, twelve (12) shares of Buyer Stock for each dollar
of such excess.
 
(vi)           Notwithstanding any provision of this Section 1.2(c) to the
contrary, in no event shall the Buyer be required to issue to the Sellers more
than 3,500,000 shares of Buyer Stock, in the aggregate, as Post-Closing Earnout
Stock, and there shall be no earnout or other obligation to make any payment or
issue any shares of Buyer Stock under this Agreement with respect to any
post-Closing period other than as expressly provided in Section 1.2(b) or the
Earnout Periods as expressly set forth in this Section 1.2(c).
 
(d)           Repurchase Right.  Notwithstanding anything to the contrary in
this Agreement, if the Company has not entered into a Qualifying MSO Contract
(as defined below) on or before the one (1) year anniversary of the Closing
Date, then (i) at any time and from time to time thereafter the Buyer shall have
the right, which it may exercise or decline to exercise in its sole and absolute
discretion, to repurchase any or all of the shares of Buyer Stock for the price
per share of $0.05 (as adjusted for any stock dividends, combinations or
splits), and (ii) the obligation of the Buyer to issue any unissued Contingent
Stock or any Post-Closing Earnout Stock shall immediately terminate.  Any such
repurchase shall be made on a pro rata basis among the Sellers based on the
number of shares of Buyer Stock then held by them.  If the Buyer exercises its
right to repurchase the Buyer Stock, it shall provide written notice thereof to
each Seller, specifying the number of shares of Buyer Stock to be repurchased
from such Seller and the address to which such Seller shall send the
certificate(s) representing the shares of Buyer Stock being repurchased.  Each
Seller shall then surrender to the Buyer such certificate(s) for cancellation
and the repurchase price for such shares shall be payable to such Seller.  Upon
such payment to any Seller, the Buyer shall become the legal and beneficial
owner of the shares of Buyer Stock being repurchased and all right, title and
interest in and to such shares.  For purposes of this Agreement, a “Qualified
MSO Contract” means a bona fide, duly executed and legal, valid and binding
written agreement between the Company, on the one hand, and a health plan, an
Independent Physician Association or a hospital, on the other hand, providing
that the Company shall (i) provide case management services or (ii) manage,
administer or operate one or more 24-hour physician and nursing call centers and
provide any related services and which has a term of at least one (1) years and
provides aggregate net revenues to the Company of not less than $1,000,000.
 

 
-5-

--------------------------------------------------------------------------------

 
 
1.3          No Assumption of Liabilities.  Neither the Buyer nor any of its
affiliates shall, by the execution or performance of this Agreement or
otherwise, assume, become responsible for or incur any debt, liability or
obligation of the Company or any Aligned Party, of any type or description
whatsoever, whether related or unrelated to the Assets or the Transactions,
incurred, accrued or arising on or before the Closing Date (as defined below),
all of which shall be assumed by and become or remain the responsibility of the
Aligned Parties.
 
1.4          Closing.
 
(a)          The closing (the “Closing”) of the Transactions will take place
shall take place as promptly as practical (but in any event no later than five
(5) business days) after the date on which the last of the conditions set forth
in Sections 7 and 8 is fulfilled or waived or on such other date as the Buyer
and the Aligned Parties’ Representative shall agree (the “Closing Date”).  At
the election of the Buyer and the Sellers, the Closing may take place through an
exchange of consideration and documents using overnight courier service,
facsimile or electronic transmission.
 
(b)          At the Closing, the Buyer shall make the following deliveries:
 
(i)           the Buyer shall deliver to the Sellers certificates representing
the Initial Shares;
 
(ii)           the Buyer shall cause the Company to execute and deliver to
Khalil a Consulting Agreement in substantially the form of Exhibit A hereto (the
“Khalil Consulting Agreement”);
 
(iii)           the Buyer shall cause the Company to execute and deliver to
Reese a Consulting Agreement in substantially the form of Exhibit A hereto (the
“Reese Consulting Agreement”);
 
(iv)           the Buyer shall deliver to Aligned LLC the Right of First Refusal
Agreement in substantially the form of Exhibit B hereto (the “ROFR Agreement”);
and
 
(v)           the Buyer shall execute and deliver to the Aligned Parties the
certificate described in Section 8.2.
 
(c)          At the Closing, the Aligned Parties shall make the following
deliveries:
 
(i)           the Aligned Parties shall deliver to the Buyer executed copies of
the Transaction Documents, the Aligned Agreements and such other documents and
instruments effecting the Asset Sale in form and substance reasonably
satisfactory to the Buyer;
 

 
-6-

--------------------------------------------------------------------------------

 
 
(ii)           Khalil shall execute and deliver to the Buyer the Khalil
Consulting Agreement and a Proprietary Information Agreement in favor of Aligned
LLC;
 
(iii)          McReynolds shall execute and deliver to the Buyer a Proprietary
Information Agreement in favor of Aligned LLC;
 
(iv)          Reese shall execute and deliver to the Buyer the Reese Consulting
Agreement and a Proprietary Information Agreement in favor of Aligned LLC;
 
(v)           Aligned LLC shall execute, shall cause its members to execute and
shall deliver to the Buyer the ROFR Agreement;
 
(vi)          the Aligned Parties shall deliver to the Buyer a certificate of
good standing of each of the Company, Aligned LLC and Aligned Corp., issued not
more than seven (7) business days prior to the Closing Date by the Secretary of
State of the State of California;
 
(vii)         the Company shall deliver to the Buyer a true and complete copy of
the Articles of Incorporation of the Company, as in effect on the Closing Date,
certified by the Secretary of State of the State of California;
 
(viii)        the Company shall deliver to the Buyer a true and complete copy of
the by-laws of the Company, as in effect on the Closing Date, certified by the
Secretary of the Company;
 
(ix)           the Company shall deliver to the Buyer a true and complete copy
of the duly adopted resolutions of the Board of Directors of the Company
approving the execution, delivery and performance of this Agreement and the
Transaction Documents, certified by the Secretary of the Company;
 
(x)           Aligned Corp. shall deliver to the Buyer a true and complete copy
of the duly adopted resolutions of the Board of Directors and the shareholders
of Aligned Corp. approving the execution, delivery and performance of this
Agreement and the Transaction Documents, certified by the Secretary of the
Company;
 
(xi)           Aligned LLC shall deliver to the Buyer a true and complete copy
of the duly adopted resolutions of the managers and members of Aligned LLC
approving the execution, delivery and performance of this Agreement and the
Transaction Documents, certified by the managers of Aligned LLC;
 
(xii)          the Company shall deliver to the Buyer executed resignations of
each director and each officer of the Company;
 
(xiii)         each Seller shall deliver to the Buyer certificate(s)
representing the Shares, accompanied by stock powers duly executed in blank by
each Seller;
 
(xiv)         the Company shall deliver to the Buyer the minute book, seal and
all other books and records of the Company;
 

 
-7-

--------------------------------------------------------------------------------

 
 
(xv)           each individual Seller who is married shall deliver to the Buyer
a Confirmation of Spouse, in form and substance reasonably satisfactory to the
Buyer, consenting to this Agreement, the Transaction Documents to which the
Seller is a party, and the Transactions to which the Seller is a party, duly
executed by the spouse of the Seller;
 
(xvi)          to the extent required, consents, approvals or regulatory actions
from any public or governmental authority;
 
(xvii)         the Aligned Parties shall execute and deliver to the Buyer the
certificate described in Section 7.2; and
 
(xviii)        the Aligned Parties shall deliver to the Buyer such other
certificates and documents as the Buyer or its counsel may reasonably request.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF ALIGNED PARTIES
 
Each Aligned Party, jointly and severally, represents and warrants to the Buyer
that the statements contained in this Article 2 are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Article 2), except as set forth in
Schedule II attached hereto.  Each Aligned Party agrees that the representations
and warranties made in this Article 2 shall survive the Closing as provided in
Section 11.1.
 
2.1           Organization, Standing and Qualification.  Aligned Corp. is a
professional medical corporation duly organized, validly existing and in good
standing under the laws of the State of California.  Aligned LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of California.  Reese LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of its
state of formation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.  Each
of Aligned Corp., Aligned LLC and the Company has full power and authority to
own and lease its properties and to carry on its business as now conducted.  The
Company is not required to be qualified or licensed to conduct business as a
foreign corporation in any other jurisdiction.
 
2.2           Capitalization.  Schedule 2.2 sets forth the authorized and
outstanding capital of the Company, the names and addresses of the record and
beneficial owners of all of the issued and outstanding capital stock of the
Company, the number of shares so owned, and the allocation of the Purchase Price
among the Sellers as agreed to among themselves.  All of the issued and
outstanding shares of the capital stock of the Company are owned of record and
beneficially by the Sellers, as set forth on Schedule 2.2, and are and as of the
Closing will be free and clear of all liens, security interests, encumbrances,
restrictions, pledges and claims of every kind except as set forth on Schedule
2.2.  Each share of the capital stock of the Company is duly and validly
authorized and issued, fully paid and nonassessable, and was not issued in
violation of any preemptive rights of any past or present shareholder of the
Company.  No option, warrant, call, conversion or other right or commitment of
any kind (including any of the foregoing created in connection with any
indebtedness of the Company) exists that obligates the Company to issue any of
its authorized but unissued capital stock or other equity interest or that
obligates the Sellers to transfer any Shares to any person.  Neither the Company
nor any Seller is a party to any, and there exist no, voting trusts, stockholder
agreements, pledge agreements, or other agreements relating to or restricting
the transferability of any Shares or any other equity interest in the
Company.  The Shares have been issued in accordance with all applicable federal
and state securities laws.  The Shares being acquired by the Buyer hereunder
constitute all of the outstanding capital stock of the Company.  The Company has
no subsidiaries and owns no securities or other equity interest in any other
person or entity.  The sole member of Mobile Doctors 24/7, LLC, a California
limited liability company (“Mobile Doctors”), is Khalil.  The sole member of
Reese LLC is Reese.
 

 
-8-

--------------------------------------------------------------------------------

 
 
2.3          Authority; Enforceability.  Each Aligned Party has the full right,
power and authority to enter into this Agreement, all other agreements and
documents executed in connection with the Transactions (collectively, the
“Transaction Documents”) and the Transactions, and all documents and agreements
necessary to give effect to the provisions of this Agreement and the Transaction
Documents and to the Transactions, and to perform its, his or her obligations
hereunder and thereunder.  The execution and delivery of this Agreement and the
Transaction Documents to which it is a party by each of the Company, Reese LLC,
Aligned Corp. and Aligned LLC and the consummation of the Transactions by the
Company, Reese LLC, Aligned Corp. and Aligned LLC have been duly authorized by
the Company’s and Aligned Corp.’s Board of Directors and by Aligned LLC’s and
Reese LLC’s managers, and all other actions and proceedings required to be taken
by or on behalf of the Company, Reese LLC, Aligned Corp. and Aligned LLC to
enter into this Agreement and consummate the Transactions have been duly and
properly taken.  This Agreement and the Transaction Documents have been duly and
validly executed and delivered by the Aligned Parties who are a party thereto
and, subject to the due authorization, execution and delivery by the Buyer,
constitute the legal, valid and binding obligations of each Aligned Party who is
a party thereto, enforceable against each such Aligned Party in accordance with
their respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by general principles of equity.
 
2.4          No Violation or Approval.  The execution and delivery by the
Aligned Parties of this Agreement and the Transaction Documents to which they
are a party, and the consummation by the Aligned Parties of the Transactions to
which they are a party, will not, after  the giving of notice or lapse of time
or otherwise:
 
(a)           violate or result in the breach of any of the terms or conditions
of, or constitute a default under, or allow for the acceleration or termination
of, or in any manner release any party from any obligation under, or result in
any lien, claim or encumbrance on the Shares or the assets of the Company under,
any mortgage, deed, lease, note, bond, indenture, agreement, license or other
instrument or obligation of any kind or nature to which any Aligned Party or the
Company is a party, or by which any Aligned Party or the Company, or any Aligned
Party’s or the Company’s assets, is or may be bound or affected;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           violate any law, rule or regulation, or any order, writ,
injunction or decree of any court, administrative agency or governmental
authority, or require the approval, consent or permission of any governmental or
regulatory authority; or
 
(c)           violate the Articles of Incorporation or Bylaws of the Company or
Aligned Corp., or the Articles of Organization or the Operating Agreement of
Aligned LLC.
 
2.5          Ownership of Assets.  The Assets are listed on Schedule
2.5.  Aligned Corp. and Aligned LLC each received fair value for the Assets each
sold and conveyed (directly or indirectly) to the Company in connection with the
Asset Sale.  The Company has good and marketable title to all of the Assets free
and clear of any mortgage, security interest, defect, pledge, lien, claim,
conditional sales agreement, lease, encumbrance, charge or rights of third
parties whatsoever.  The Company does not own nor has it ever owned any tangible
or intangible properties or assets of whatever kind or nature other than the
Assets.  The Company does not own, lease, maintain or use, nor has it ever
owned, leased, maintained or used, any real property.
 
2.6          Contracts; Liabilities; Employees; Operations.
 
(a)           Other than the Transaction Documents to which it is a party, the
Company is not a party to nor is it bound by, nor has it ever been a party to or
been bound by, any oral or written contract, agreement or any other obligations
of any kind or nature whatsoever.
 
(b)           The Company has never had, does not have, nor will it have as of
the Closing Date any liabilities of any nature, whether accrued, absolute,
contingent or otherwise (including tax liabilities due or to become due), other
than California minimum franchise taxes which automatically accrue upon
corporate formation and which have been paid in full.
 
(c)           The Company does not have, nor has it ever had, any employees or
independent contractors.
 
(d)           Since its inception, the Company has not conducted any activities,
business or operations, other than activities directly related to the formation
of the Company.
 
2.7          Losses and Litigation.  Neither the Company nor any Aligned Party
is a party to or engaged in any action, suit, governmental proceeding or
investigation or arbitration, nor is aware of any pending or threatened claim,
proceeding, or investigation, or any basis therefor, involving or relating in
any way to the Transactions, the Company, the Assets or the business or
operations of the Company as contemplated to be conducted following the
Closing.  No Aligned Party knows of any facts upon which material claims may
hereafter be made against the Company or any Aligned Party involving or relating
in any way to the Transactions, the Assets or the business or operations of the
Company as contemplated to be conducted following the Closing.  Neither the
Company nor the Assets are subject to any judgment, order, injunction, or decree
of any court, administrative agency, or other governmental authority or
arbitration award.
 

 
-10-

--------------------------------------------------------------------------------

 



 
2.8           Compliance with Laws: Governmental Authorizations.  Each of the
Company, Aligned Corp. and Aligned LLC is in compliance with all applicable
laws, statutes, orders, rules and regulations promulgated by, or judgments
entered by, any federal, state, or local court or governmental authority
relating to or affecting the operation, conduct or ownership of the Assets or
the business or operations of the Company as contemplated to be conducted
following the Closing, except where the failure to be in substantial compliance
would not have a material adverse effect upon the business, operations or
financial condition of either the Company or the Assets.  Without limiting the
generality of the foregoing, the Company, Aligned Corp. and Aligned LLC are in
compliance with all applicable state and federal regulations relating to
licenses, standards of testing, rebates and kickbacks, accreditation of
personnel and compliance with governmental reimbursement programs.  All reports
and returns required by federal, state or municipal authorities with respect to
the operations of the Company, Aligned Corp. and Aligned LLC have been filed,
and all sums due with respect to such reports and returns have been paid.  No
Aligned Party has received any notice from any federal, state or other
governmental authority or agency having jurisdiction over its properties or
activities or any insurance or inspection body that its operations or any of
their respective properties, facilities, equipment or business procedures or
practices fail to comply with any applicable law, ordinance, regulation,
building or zoning law or requirement of any public or quasi-public authority or
body.
 
2.9           Fraud and Abuse.  Aligned Corp., Aligned LLC and their respective
officers, directors, managers and persons or entities providing professional
services for Aligned Corp. have not engaged in any activities which are
prohibited under U.S.C. Section 1320a-7b, or the regulations promulgated
thereunder, or under any state or local statutes or regulations, or which are
prohibited by rules of professional conduct, including but not limited to, the
following: (a) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (c) failure to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another, with intent
to fraudulently secure such benefit or payment; and (d) knowingly soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind or offering to pay or
receive such remuneration (i) in return for referring an individual to a person
for the furnishing or arranging for the furnishing of any item or service or
(ii) in return for purchasing, leasing or ordering or arranging for or
recommending purchasing, leasing or ordering any good, facility, service or
item.
 
2.10           Power of Attorney.  The Company has not given any power of
attorney, whether limited or general; to any person which is continuing in
effect.
 
2.11           Intellectual Property.  The Company owns or possesses sufficient
legal rights to the Assets which constitute intellectual property rights,
including without limitation patents, trademarks, service marks, tradenames,
copyrights, trade secrets, licenses, information and proprietary rights and
processes (the “Company Intellectual Property”) to use such Company Intellectual
Property in the Company’s business as proposed to be conducted, without any
known conflict with, or infringement of, the rights of others.  The Company
Intellectual Property has either been independently derived without any knowing
violation by the Company or any Aligned Party of any rights of others or, with
respect to any Company Intellectual Property that has been developed for the
Aligned Parties by other third parties, the Aligned Party has instructed such
other third parties to not violate any such rights of others and no Aligned
Party has any knowledge that such third parties have violated any such
rights.  No Aligned Party has received any communications alleging that any
Aligned Party has violated or, by conducting its business, would violate any of
the patents, trademarks, service marks, tradenames, copyrights, trade secrets or
other proprietary rights or processes of any other person or entity.  The
Aligned Parties reasonably believe that it will not be necessary to use any
inventions of any persons it intends to hire made prior to their employment by
the Company, other than any business models, operational specifications,
blueprints, financial models, or similar work product created by, or at the
direction of any Aligned Party in contemplation of the Company and its business
(all of which belong to the Company and to the Aligned Parties’ knowledge were
not made in infringement of any third party’s rights).
 

 
-11-

--------------------------------------------------------------------------------

 
  
2.12         Conflicts of Interest.
 
(a)           Other than this Agreement, the Transaction Documents and the
consulting and employment agreements attached to this Agreement as Schedule 2.12
(the “Aligned Agreements”), there are no agreements, understandings or proposed
transactions between the Company and any of the Aligned Parties, or between
Aligned Corp. or Aligned LLC, on the one hand, and any of Khalil, McReynolds or
Reese, on the other hand, or their respective spouses or children or any
affiliate of any of the foregoing, that could materially affect the Company, the
ownership or operation of its business as presently contemplated to be conducted
or the obligations of any Aligned Party under this Agreement or any Transaction
Document.  The Buyer acknowledges and agrees that, simultaneously with the
provision of services to the Company by Khalil, McReynolds and Reese under the
terms of the Transaction Documents, Khalil (acting through Mobile Doctors),
McReynolds and Reese will continue to be employed by or otherwise provide
services to Aligned Corp. and Aligned LLC pursuant to the Aligned Agreements.
 
(b)           None of the Aligned Parties (i) are, directly or indirectly,
indebted to the Company or (ii) have any direct or indirect ownership interest
(other than ownership of less than 1% of a any firm, corporation or similar
entity whose securities trade on a national securities exchange or NASDAQ) in
any firm or corporation which will likely compete with the Company outside of
the Aligned Territory assuming it conducts business as contemplated.
 
2.13         Status of Negotiations.  The status of the Aligned Parties’
negotiations relating to the Company’s prospective provision of 24 hour
physician and nursing call center services outside of the Aligned Territory is
summarized on Schedule 2.13.  The Aligned Parties have disclosed to the party or
parties with whom the Aligned Parties are negotiating on the Company’s behalf
that the Sale of Shares is pending and would result in a change in control of
the Company, and such party or parties have consented to or will consent to such
change in control arising from the Sale of Shares.
 
2.14         No Broker’s Fees.  Neither the Company nor any Aligned Party has
done anything to cause or incur any liability or obligation on its part for
investment banking, brokerage, finder’s, agent’s or other fees, commissions,
expenses or charges in connection with the negotiation, preparation, execution
or performance of this Agreement or the consummation of the Transactions and
knows of no claim by anyone for such payment.
 
 
-12-

--------------------------------------------------------------------------------

 
 
2.15           Full Disclosure.  Neither this Agreement nor any schedule,
exhibit, list, certificate or other instrument or document delivered to the
Buyer pursuant to this Agreement by or on behalf of any Aligned Party contains
any untrue statement of a material fact or, to the knowledge of the Aligned
Parties, omits to state any material fact required to be stated herein or
therein or necessary to make the statements, representations or warranties and
information contained herein, or therein not misleading.  The Aligned Parties
represent that they have not withheld from the Buyer disclosure of any event,
condition or fact which any Aligned Party knows would materially adversely
affect the Assets, or the operations or prospects of the Call Center Business or
Assets.
 
ARTICLE 3
  
INVESTOR REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each Seller, severally and not jointly, represents and warrants to the Buyer
that the statements contained in this Article 3 are correct and complete as of
the date of this Agreement and will be correct and complete as of the Closing
Date (as though made then and as though the Closing Date were substituted for
the date of this Agreement throughout this Article 3).  Each Seller agrees that
the representations and warranties made in this Article 3 shall survive the
Closing as provided in Section 11.1.
 
3.1           Buyer Stock Acquired for Own Account.  The shares of Buyer Stock
are being acquired by the Seller and not by any other person, and for the
account of the Seller, not as a nominee or agent and not for the account of any
other person.  No other person will have any interest, beneficial or otherwise,
in any shares of the Buyer Stock.  The Seller is not obligated to transfer any
shares of Buyer Stock to any other person, nor does the Seller have any
agreement or understanding to do so.  The Seller is purchasing the shares of
Buyer Stock for investment for an indefinite period not with a view to the sale
or distribution of any part or all of the shares of Buyer Stock by public or
private sale or other disposition.  The Seller has no intention of selling,
granting any participation in or otherwise distributing or disposing of any
shares of Buyer Stock.  The Seller does not intend to subdivide the Seller’s
acquisition of shares of Buyer Stock with any person.
 
3.2           Buyer Stock Not Registered for Resale.  The Seller has been
advised that the Buyer Stock has not been and will not be registered or
qualified under 1933 Act, the California Corporate Securities Law of 1968, as
amended (the “California Securities Law”), or any other securities law, on the
ground, among others, that no distribution or public offering of the Buyer Stock
is to be effected and the Buyer Stock will be issued by the Buyer in connection
with a transaction that does not involve any public offering within the meaning
of Section 4(2) of the 1933 Act or applicable provisions of the California
Securities Law and other securities laws and regulations, or under the
respective rules and regulations thereunder of the Securities and Exchange
Commission, the California Commissioner of Corporations and the administrators
of such other laws and regulations.  The Seller understands that the Buyer is
relying in part on the Seller’s representations as set forth herein for purposes
of claiming such exemptions and that the basis for such exemptions may not be
present if, notwithstanding the Seller’s representations, the Seller has in mind
merely acquiring the Buyer Stock for resale on the occurrence or non-occurrence
of some predetermined event.  The Seller has no such intention.
 

 
-13-

--------------------------------------------------------------------------------

 
 
3.3          Sophistication or Prior Business Relationship.  The Seller, either
alone or with the Seller’s professional advisors who are unaffiliated with, have
no equity interest in and are not compensated by the Buyer or any affiliate or
selling agent of the Buyer, directly or indirectly, has such knowledge and
experience in financial and business matters that the Seller is capable of
evaluating the merits and risks of investment in Securities and has the capacity
to protect the Seller’s own interests in connection with the Seller’s proposed
investment in the Buyer Stock, or the Buyer has a preexisting personal or
business relationship with the Buyer or any of its officers, directors or
controlling persons.  The Seller is an “accredited investor” as provided by
Regulation D under the 1933 Act, and has so indicated such status by marking one
of the categories of “accredited investor” on the Seller’s Offering
Questionnaire that it has furnished to the Buyer.
 
3.4          Offering Questionnaire.  The Seller has previously furnished to the
Buyer a completed and signed Offering Questionnaire.  The information in the
Seller’s completed and signed Offering Questionnaire previously delivered or
being delivered to the Buyer, which is incorporated herein by reference, is true
and complete in all respects as of the date hereof.
 
3.5          Information about Buyer.  The Seller acknowledges that the Seller
has been furnished with such financial and other information concerning the
Buyer, the directors and officers of the Buyer and the business and proposed
business of the Buyer as the Seller considers necessary in connection with the
Seller’s investment in the Buyer Stock.  The Seller has conducted the Seller’s
own thorough and comprehensive investigation and review of, and is thoroughly
familiar with, the existing and proposed management, business, operations,
properties and financial condition of the Buyer.  The Seller has discussed with
officers of the Buyer any questions the Seller may have had with respect
thereto.  The Seller understands:
 
(a)           The extreme risks involved in acquiring the Buyer Stock;
 
(b)           The financial hazards involved in acquiring the Buyer Stock,
including the risk of losing the Seller’s entire investment; and
 
(c)           The lack of liquidity and restrictions on transfers of the Buyer
Stock; and
 
The Seller has consulted with the Seller’s own legal, accounting, tax,
investment and other advisors with respect to the tax consequences of the Sale
of Shares and the Seller’s acquisition of the Buyer Stock and the merits and
risks of acquiring the Buyer Stock.  In making any decision regarding the
acquisition of the Buyer Stock, the Seller has relied and will rely entirely on
the Seller’s own investigation of the Buyer and its businesses, management,
operations, properties and financial condition.
 
3.6          Risk of Loss.  Understanding that the acquisition of the Buyer
Stock is highly speculative, the Seller is able to bear the economic risk of
such investment.
 
3.7          No Advertising.  The offer to issue the Buyer Stock was directly
communicated to the Seller by the Buyer in a manner such that the Seller was
able to ask questions of and receive answers from the officers of the Buyer
concerning the terms and conditions of this transaction.  At no time was the
Seller presented with or solicited by any leaflet, public promotional meeting,
newspaper, magazine, radio or television article or advertisement, or other form
of advertising or general solicitation.
 

 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
The Buyer represents and warrants to each of the Aligned Parties that the
statements contained in this Article 4 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 4).  The Buyer agrees that the
representations and warranties made in this Article 4 shall survive the Closing
as provided in Section 11.1.
 
4.1          Due Organization and Good Standing.  The Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware with full corporate power and corporate authority to own and
lease its properties and to carry on its business as now conducted.
 
4.2          Authority; Enforceability.  The Buyer has the full right, power and
authority to enter into this Agreement, the Transaction Documents to which it is
a party and the Transactions to which it is a party, and all documents and
agreements necessary to give effect to the provisions of this Agreement and the
Transaction Documents to which it is a party and to the Transactions to which it
is a party, and to perform its obligations hereunder and thereunder.  The
execution and delivery of this Agreement and the Transaction Documents to which
it is a party by the Buyer and the consummation of the Transactions to which it
is a party by the Buyer have been duly authorized by the Buyer’s Board of
Directors, and all other actions and proceedings required to be taken by or on
behalf of the Buyer to enter into this Agreement and consummate the Transactions
to which it is a party have been duly and properly taken.  This Agreement and
the Transaction Documents to which it is a party have been duly and validly
executed and delivered by the Buyer and, subject to the due authorization,
execution and delivery by the Aligned Parties, constitute the legal, valid and
binding obligations of the Buyer, enforceable against the Buyer in accordance
with their respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by general principles of equity.
 
4.3          No Violation or Approval.  The execution and delivery by the Buyer
of this Agreement and the Transaction Documents to which it is a party, and the
consummation by the Buyer of the Transactions to which it is a party, will not,
after the giving of notice or lapse of time or otherwise:
 
(a)           violate or result in the breach of any of the terms or conditions
of, or constitute a default under, or allow for the acceleration or termination
of, or in any manner release any party from any obligation under, or result in
any lien, claim or encumbrance on the shares of Buyer Stock or the assets of the
Buyer under, any mortgage, deed, lease, note, bond, indenture, agreement,
license or other instrument or obligation of any kind or nature to which the
Buyer is a party, or by which the Buyer, or the Buyer’s assets, is or may be
bound or affected;
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)          violate any law, rule or regulation, or any order, writ, injunction
or decree of any court, administrative agency or governmental authority, or
require the approval, consent or permission of any governmental or regulatory
authority; or
 
(c)          violate the Certificate of Incorporation or Bylaws of the Buyer.
 
4.4          No Broker’s Fees.  The Buyer has not done anything to cause or
incur any liability or obligation on its part for investment banking, brokerage,
finder’s, agents or other fees, commissions, expenses or charges in connection
with the negotiation, preparation, execution or performance of this Agreement or
the consummation of the Transactions, and the Buyer does not know of any claim
by anyone for such payment.
 
4.5          SEC Reports.  To its knowledge, the Buyer has filed all reports
required to be filed with the U.S. Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the “1934
Act”), since January 1, 2009 (all such reports, including those to be filed
prior to the Closing Date, are collectively referred to as the “Buyer SEC
Reports”), and has previously furnished or made available (through EDGAR) to the
Sellers true and complete copies of all the Buyer SEC Reports (including any
exhibits thereto) and will promptly furnish or make available (through EDGAR) to
the Sellers any Buyer SEC Reports filed between the date hereof and the Closing
Date.  All of such Buyer SEC Reports complied at the time they were filed, in
all material respects, with applicable requirements of the 1934 Act and the
rules and regulations thereunder.
 
ARTICLE 5
 
COVENANTS OF THE ALIGNED PARTIES
 
5.1          Aligned Parties’ Restrictive Covenants.
 
(a)          Restrictive Covenants.
 
(i)           The Buyer and the Aligned Parties acknowledge that (a) the Buyer,
as the purchaser of the Shares, following the Closing will be engaged in the
provision of services relating to patient case management or the management,
administration and operation of 24-hour physician and nursing call centers and
related services (the “Call Center Business”); (b) the Aligned Parties are
intimately familiar with the Call Center Business; (c) the Call Center Business
is currently conducted in the Aligned Territory and the Buyer intends to expand
the Call Center Business into other geographic areas outside of the Aligned
Territory; (d) the Aligned Parties have had access to trade secrets of and
confidential information concerning the Assets and the Call Center Business;
(e) the Buyer is currently engaged in the provision of in-patient physician
services at hospitals and other acute or post-acute facilities and contracts
directly with acute or post-acute facilities, medical group and health plans
with other activities related thereto (the “Hospitalist Business”) throughout
the United States; (f) the agreements and covenants contained in this
Section 5.1 are essential to protect the goodwill being acquired as part of the
Assets; and (g) but for the agreement of the Aligned Parties to the provisions
of this Section 5.1, the Buyer would not have agreed to enter into this
Agreement and the Transactions to which it is a party.
 

 
-16-

--------------------------------------------------------------------------------

 
 
(ii)           Each Aligned Party covenants and agrees that, during the
Restricted Period, the Aligned Parties and their affiliates shall not, anywhere
in the United States outside of the Aligned Territory, directly or indirectly,
acting individually or as the owner, shareholder, partner, member, employee or
consultant of any entity other than the Buyer or one of its subsidiaries,
directly or indirectly, (A) engage in or own or operate a business competitive
with or similar to the Call Center Business; (B) whether or not for
compensation, enter the employ of, or render any personal services to or for the
benefit of, or assist in or facilitate the solicitation of customers for, or
receive remuneration in the form of salary, commissions or otherwise from, any
business competitive with or similar to the Call Center Business; (C) as owner
or lessor of real estate or personal property, rent to or lease any facility,
equipment or other assets to any business engaged in activities competitive with
or similar to the Call Center Business; or (D) receive or purchase a financial
interest in, make a loan to, or make a gift in support of, any such business in
any capacity, including as a sole proprietor, partner, shareholder, member,
officer, director, principal, agent, trustee or lender; provided, however, that
an Aligned Party or an affiliate may own, directly or indirectly, solely as an
investment, securities of any business traded on any national securities
exchange or NASDAQ, provided that such Aligned Party or such affiliate is not a
controlling person of, or a member of a group that controls, such business and
further provided that such Aligned Party or such affiliate does not, in the
aggregate, directly or indirectly, own two percent (2%) or more of any class of
securities of such business.
 
(iii)           Each Aligned Party covenants and agrees that, during the
Restricted Period, the Aligned Parties and their affiliates shall not, anywhere
in the United States, directly or indirectly, acting individually or as the
owner, shareholder, partner, member, employee or consultant of any entity other
than the Buyer or one of its subsidiaries, directly or indirectly, (A) engage in
or own or operate a business competitive with or similar to the Hospitalist
Business; (B) whether or not for compensation, enter the employ of, or render
any personal services to or for the benefit of, or assist in or facilitate the
solicitation of customers for, or receive remuneration in the form of salary,
commissions or otherwise from, any business competitive with or similar to the
Hospitalist Business; (C) as owner or lessor of real estate or personal
property, rent to or lease any facility, equipment or other assets to any
business engaged in activities competitive with or similar to the Hospitalist
Business; or (D) receive or purchase a financial interest in, make a loan to, or
make a gift in support of, any such business in any capacity, including as a
sole proprietor, partner, shareholder, member, officer, director, principal,
agent, trustee or lender; provided, however, that an Aligned Party or an
affiliate may own, directly or indirectly, solely as an investment, securities
of any business traded on any national securities exchange or NASDAQ, provided
that such Aligned Party or such affiliate is not a controlling person of, or a
member of a group that controls, such business and further provided that such
Aligned Party or such affiliate does not, in the aggregate, directly or
indirectly, own two percent (2%) or more of any class of securities of such
business.
 
(iv)           For purposes of this Agreement, the term “Restricted Period”
shall mean the period beginning on the Closing Date and ending on the earliest
to occur of (A) the removal or failure to re-elect Khalil as president of the
Company, (B) the termination for any reason of Khalil’s engagement with the
Company or any of its affiliates as an employee or consultant, and (C) the
exercise by the Buyer of its right under Section 1.2(d) to repurchase all of the
Buyer Stock then outstanding.  The Restricted Period shall be extended by the
number of days in any period in which any Aligned Party or an affiliate of any
Aligned Party is determined by a court of competent jurisdiction to be in
default or breach of this Section 5.1(a).
 

 
-17-

--------------------------------------------------------------------------------

 
 
(b)          Rights and Remedies On Breach.  If any Aligned Party or an
affiliate of any Aligned Party breaches, or threatens to commit a breach of, any
of the provisions of Section 5.1(a) (the “Aligned Restrictive Covenants”), the
Buyer shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to the Buyer at law or in equity:
 
(i)           Specific Performance.  Each Aligned Party agrees that any breach
or threatened breach of the Aligned Restrictive Covenants would cause
irreparable injury to the Buyer and that money damages would not provide an
adequate remedy to the Buyer.  Accordingly, in addition to any other rights or
remedies, the Buyer shall be entitled to exercise the remedies set forth in
Sections 11.2 and 11.3.
 
(ii)           Accounting.  The right and remedy to require each Aligned Party
to account for and pay over to the Buyer all compensation, profits, monies,
accruals, increments or other benefits derived or received by any Aligned Party
as the result of any transactions constituting a breach of the Aligned
Restrictive Covenants.
 
(iii)           Severability of Covenants.  Each Aligned Party acknowledges and
agrees that the Aligned Restrictive Covenants are reasonable and valid in
prohibited business activity and geographical and temporal scope and in all
other respects.  If the business activities, period of time or geographical area
covered by the Aligned Restrictive Covenants should be deemed too extensive,
then the parties intend that the Aligned Restrictive Covenants be construed to
cover the maximum scope of business activities, period of time and geographical
area (not exceeding those specifically set forth herein), if any, as may be
permissible under applicable law.
 
(iv)           Blue-Penciling.  If any court determines that any of the Aligned
Restrictive Covenants, or any part thereof, is unenforceable because of the
scope of the business activities covered, the duration or the geographic area,
such court shall reduce the scope duration or area of such provision, as the
case may be, to the minimum extent necessary to render it enforceable and, in
its reduced form, such provision shall then be enforced.
 
(v)           Enforceability in Jurisdiction.  The Buyer and the Aligned Parties
intend to and hereby confer jurisdiction to enforce the Aligned Restrictive
Covenants on the courts of any jurisdiction within the geographic scope of the
Aligned Restrictive Covenants.  If the courts of any one or more of such
jurisdictions hold the Aligned Restrictive Covenants unenforceable by reason of
the breadth of such scope or otherwise, such determination shall not bar or in
any way affect the Buyer’s right to the relief provided above in the courts of
any other jurisdiction within the geographic scope of the Aligned Restrictive
Covenants as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.
 

 
-18-

--------------------------------------------------------------------------------

 
 
5.2          Transfer Restrictions on Buyer Stock.  Each Seller agrees that the
Seller shall in no event Transfer (as defined below) any shares of Buyer Stock,
nor shall the Seller receive any consideration for any shares of Buyer Stock
from any person, for a period ending on the date which is thirteen (13) months
following the Closing Date.  The term “Transfer” as used in this Section 5.2
shall include any sale, assignment, transfer, conveyance, gift, encumbrance,
pledge, bequest, devise, hypothecation, or other disposition of any shares of
Buyer Stock, including a levy or attachment on any shares of Buyer Stock.  Any
attempted or purported Transfer in violation of this Section 5.2 shall be void
and of no effect whatsoever.  Notwithstanding the foregoing, Aligned Corp. may
Transfer all or a part of the Initial Shares it receives pursuant to Section
1.2(a)(i) to McReynolds, Ragaa Ibrahim, M.D. and any other physician who is
employed by Aligned Corp. at any time following the six (6) month anniversary of
the Closing Date, provided that the Buyer determines in its sole discretion that
each such Transfer complies with all applicable federal and state securities
laws (and the Buyer shall have to right in its sole discretion to require such
transferee to provide a completed investor questionnaire and Aligned Corp. to
provide a legal opinion to the Buyer that such transfer complies with applicable
federal and state securities laws, in each case in form and substance
satisfactory to the Buyer) and, provided further, that any such transferee
executes a joinder to this Agreement under which he or she agrees to become
bound by the applicable provisions hereof, including without limitation Article
III and this Article V.
 
5.3          Legends.  The Buyer shall endorse the following legend on the face
of each certificate representing shares of Buyer Stock, or on the reverse
thereof with reference thereto on the face thereof:
 
THESE SHARES MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED PLEDGED,
HYPOTHECATED, GIVEN AS A GIFT OR OTHERWISE DISPOSED OF OR ALIENATED,
VOLUNTARILY, BY OPERATION OF LAW, OR OTHERWISE, WHETHER OR NOT PURSUANT TO OR IN
CONNECTION WITH ANY MERGER, CONSOLIDATION, RECAPITALIZATION, REORGANIZATION OR
OTHER CORPORATE TRANSACTION, EXCEPT ONLY IN COMPLIANCE WITH THE STOCK PURCHASE
AGREEMENT DATED FEBRUARY 15, 2011, A COPY OF WHICH IS ON FILE AT THE
CORPORATION’S PRINCIPAL PLACE OF BUSINESS.
 
In addition, the certificate(s) representing Buyer Stock may bear such legends
as the Buyer may consider necessary or advisable to facilitate compliance with
the 1933 Act, the California Securities Law and any other securities law,
including, without limitation, legends stating that the shares of Buyer Stock
have not been registered or qualified under the 1933 Act, the California
Securities Law or any other securities law and setting forth the limitations on
dispositions imposed hereby.
 

 
-19-

--------------------------------------------------------------------------------

 
 
5.4          Trademark License.  To the extent the Marks (as defined below) are
not included in the Assets or otherwise transferred or assigned to the Company
pursuant to the Transaction Documents relating to the Asset Sale, Aligned Corp.
and Aligned LLC hereby grant to the Company and the Buyer an exclusive,
perpetual, irrevocable, transferable, sublicensable, royalty-free, fully paid up
right and license to reproduce, use and display “Aligned Healthcare” and any
similar names or marks and any designs used or associated therewith
(collectively, the “Marks”) in the United States outside of the Aligned
Territory.  The Company and the Buyer shall have the sole discretion to
determine when and how to reproduce, use and display the Marks in the United
States outside of the Aligned Territory.  Neither the Company nor the Buyer
shall use the Marks for any purpose and under any circumstance in the Aligned
Territory or outside of the United States.  No Aligned Party shall use the Marks
for any purpose and under any circumstance in the United States outside of the
Aligned Territory.  The Buyer and the Aligned Parties acknowledge and agree that
the Purchase Price payable to the Sellers under this Agreement shall be the
consideration for the rights and licenses granted under this Section 5.4, and
that no additional fees, royalties or consideration whatsoever shall be payable
in connection with any such rights and licenses granted under this Section 5.4.
 
5.5          Aligned Parties’ Representative.
 
(a)           In order to administer efficiently the rights and obligations of
the Aligned Parties under this Agreement, the Aligned Parties hereby designate
and appoint Khalil as the Aligned Parties’ Representative (the “Aligned Parties’
Representative”) to serve as the Aligned Parties’ agent and attorney-in-fact for
the limited purposes set forth in this Agreement.
 
(b)           Each of the Aligned Parties hereby appoints the Aligned Parties’
Representative as such Aligned Party’s agent, proxy and attorney-in-fact, with
full power of substitution, for all purposes set forth in this Agreement,
including the full power and authority on such Aligned Party’s behalf (i) to
consummate the Transactions; (ii) to disburse any Buyer Stock received hereunder
to the Sellers; (iii) to execute and deliver on behalf of each Aligned Party any
amendment of or waiver under this Agreement, and to agree to resolution of all
Losses hereunder; (iv) to retain legal counsel and other professional services,
at the expense of the Aligned Parties, in connection with the performance by the
Aligned Parties’ Representative of this Agreement including all actions taken on
behalf of the Aligned Parties as Indemnifying Party pursuant to Article 9; and
(v) to do each and every act and exercise any and all rights which such Aligned
Party or Aligned Parties are permitted or required to do or exercise under this
Agreement, the Transaction Documents and the other agreements, documents and
certificates executed in connection herewith and therewith.  Each of the Aligned
Parties agrees that such agency and proxy are coupled with an interest, are
therefore irrevocable without the consent of the Aligned Parties’ Representative
and shall survive the death, bankruptcy or other incapacity of any Aligned
Party.
 
(c)           Each of the Aligned Parties hereby agrees that any amendment or
waiver under this Agreement, and any action taken on behalf of the Aligned
Parties to enforce the rights of the Aligned Parties under this Agreement, and
any action taken with respect to any Loss (including any action taken to object
to, defend, compromise or agree to the payment of such Loss), shall be effective
if approved in writing by the Aligned Parties’ Representative, and that each and
every action so taken shall be binding and conclusive on every Aligned Party,
whether or not such Aligned Party had notice of, or approved, such amendment or
waiver.
 

 
-20-

--------------------------------------------------------------------------------

 
 
(d)           Khalil shall serve as the Aligned Parties’ Representative until he
resigns or is otherwise unable or unwilling to serve.  In the event that a
Aligned Parties’ Representative resigns from such position or is otherwise
unable or unwilling to serve, the remaining Aligned Parties shall select, by the
vote of the holders of a majority of the Shares immediately prior to the
Closing, a successor representative to fill such vacancy, shall provide prompt
written notice to the Buyer of such change and such substituted representative
shall then be deemed to be the Aligned Parties’ Representative for all purposes
of this Agreement.
 
5.6          Certain Waivers.
 
(a)           McReynolds acknowledges and agrees that she shall not have the
right to receive any Contingent Stock or Post-Closing Earnout Stock under
Section 1.2, and McReynolds irrevocably waives and disclaims any right to
receive any Contingent Stock or Post-Closing Earnout Stock from the Buyer.
 
(b)           Each of Aligned Corp., McReynolds, Reese LLC and Reese
acknowledges and agrees that such party shall not receive any amounts under
Section 6.3 and each such party irrevocably waives and disclaims any right to
receive the same or any similar consideration from the Buyer.
 
(c)           Each of Aligned Corp., McReynolds, Reese LLC and Reese
acknowledges that in the event that at any time after the execution of this
Agreement any of them hereafter discovers claims or facts which are not now
known or suspected, or in the event that claims or facts now known have
consequences or results not known or suspected, this Section 5.6 shall
nevertheless constitute a full and final waiver as to each of Aligned Corp.,
McReynolds, Reese LLC and Reese and matters herein waived, and this waiver shall
apply to and include all such unknown or unsuspected consequences or
results.  Each of Aligned Corp., McReynolds, Reese LLC and Reese has read and
has been carefully advised by their attorneys of the contents of Section 1542 of
the California Civil Code which reads as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Aligned Corp., McReynolds, Reese LLC and Reese, and each of them, have read and
have been carefully advised by their attorneys of the contents of Section
1542.  Aligned Corp., McReynolds, Reese LLC and Reese, and each of them, hereby
expressly, unconditionally and irrevocably waive any and all rights and benefits
under Section 1542.
 

 
-21-

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
COVENANTS OF BUYER
 
6.1          Buyer’s Restrictive Covenants.
 
(a)          Restrictive Covenants.
 
(i)           The Buyer and the Aligned Parties acknowledge that (a) the Aligned
Parties are and will continue to be engaged in the Call Center Business in the
Aligned Territory; (b) the agreements and covenants contained in this
Section 6.1 are essential to protect the goodwill of the Call Center Business
being conducted by the Aligned Parties in the Aligned Territory; and (c) but for
the agreement of the Buyer to the provisions of this Section 6.1, the Aligned
Parties would not have agreed to enter into this Agreement and the Transactions
to which they are a party.
 
(ii)           The Buyer covenants and agrees that, during the Restricted
Period, the Buyer, the Company and their respective affiliates (but excluding
any non-management shareholder of the Buyer) shall not, anywhere in the Aligned
Territory, directly or indirectly, acting individually or as the owner,
shareholder, partner, member, employee or consultant of any entity other than
Aligned LLC, Aligned Corp. or one of its subsidiaries, directly or indirectly,
(A) engage in or own or operate a business competitive with or similar to the
Call Center Business; (B) whether or not for compensation, enter the employ of,
or render any personal services to or for the benefit of, or assist in or
facilitate the solicitation of customers for, or receive remuneration in the
form of salary, commissions or otherwise from, any business competitive with or
similar to the Call Center Business; (C) as owner or lessor of real estate or
personal property, rent to or lease any facility, equipment or other assets to
any business engaged in activities competitive with or similar to the Call
Center Business; or (D) receive or purchase a financial interest in, make a loan
to, or make a gift in support of, any such business in any capacity, including
as a sole proprietor, partner, shareholder, member, officer, director,
principal, agent, trustee or lender; provided, however, that the Buyer, the
Company or an affiliate may own, directly or indirectly, solely as an
investment, securities of any business traded on any national securities
exchange or NASDAQ, provided that such Aligned Party or such affiliate is not a
controlling person of, or a member of a group that controls, such business and
further provided that such Aligned Party or such affiliates does not, in the
aggregate, directly or indirectly, own two percent (2%) or more of any class of
securities of such business.  The Restricted Period shall be extended by the
number of days in any period in which the Buyer, the Company or any of their
respective affiliates (but excluding any non-management shareholder of the
Buyer) is determined by a court of competent jurisdiction to be in default or
breach of this Section 6.1(a).
 
(b)           Rights and Remedies On Breach.  If the Buyer, the Company or an
affiliate of either one (but excluding any non-management shareholder of the
Buyer) breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1(a) (the “Buyer Restrictive Covenants”), Aligned Corp. and Aligned
LLC shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to Aligned Corp. or Aligned LLC at law or in equity:
 

 
-22-

--------------------------------------------------------------------------------

 
 
(i)           Specific Performance.  The Buyer agrees that any breach or
threatened breach of the Buyer Restrictive Covenants would cause irreparable
injury to Aligned Corp. and Aligned LLC and that money damages would not provide
an adequate remedy to Aligned Corp. and Aligned LLC.  Accordingly, in addition
to any other rights or remedies, Aligned Corp. and Aligned LLC shall be entitled
to exercise the remedies set forth in Sections 11.2 and 11.3.
 
(ii)           Accounting.  The right and remedy to require the Buyer to account
for and pay over to Aligned Corp. and Aligned LLC all compensation, profits,
monies, accruals, increments or other benefits derived or received by the Buyer,
the Company or any of their respective affiliates as the result of any
transactions constituting a breach of the Buyer Restrictive Covenants.
 
(iii)           Severability of Covenants.  The Buyer acknowledges and agrees
that the Buyer Restrictive Covenants are reasonable and valid in prohibited
business activity and geographical and temporal scope and in all other
respects.  If the business activities, period of time or geographical area
covered by the Buyer Restrictive Covenants should be deemed too extensive, then
the parties intend that the Buyer Restrictive Covenants be construed to cover
the maximum scope of business activities, period of time and geographical area
(not exceeding those specifically set forth herein), if any, as may be
permissible under applicable law.
 
(iv)           Blue-Penciling.  If any court determines that any of the Buyer
Restrictive Covenants, or any part thereof, is unenforceable because of the
scope of the business activities covered, the duration or the geographic area,
such court shall reduce the scope duration or area of such provision, as the
case may be, to the minimum extent necessary to render it enforceable and, in
its reduced form, such provision shall then be enforced.
 
(v)           Enforceability in Jurisdiction.  The Buyer and Aligned Corp. and
Aligned LLC intend to and hereby confer jurisdiction to enforce the Buyer
Restrictive Covenants on the courts of any jurisdiction within the geographic
scope of the Buyer Restrictive Covenants.  If the courts of any one or more of
such jurisdictions hold the Buyer Restrictive Covenants unenforceable by reason
of the breadth of such scope or otherwise, such determination shall not bar or
in any way affect Aligned Corp. and Aligned LLC’s right to the relief provided
above in the courts of any other jurisdiction within the geographic scope of the
Buyer Restrictive Covenants as to breaches of such covenants in such other
respective jurisdictions, such covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.
 
6.2           Officer and Director Positions.  The Buyer shall cause Khalil to
be elected the president of the Company and a member of the Buyer’s board of
directors as soon as practicable following the Closing.
 

 
-23-

--------------------------------------------------------------------------------

 
 
6.3           Reimbursement of Certain Tax Payments.  The Company shall
reimburse Khalil for any federal or state income taxes payable by Raouf
attributable to the issuance to Khalil of the Initial Shares and the Contingent
Stock, if any.  Any such reimbursement amounts shall be payable promptly after
Khalil provides the Company with a letter indicating that his applicable tax
returns are prepared and ready to file, the amount of such taxes and such taxes
are due and payable.  The aggregate amount of such reimbursement obligation
shall in no event exceed $33,000 and Khalil shall not be entitled to any gross
up with respect to any federal or state income tax payable on any amounts
received under this Section 6.3.
 
ARTICLE 7
 
CONDITIONS TO OBLIGATIONS OF BUYER
 
The obligations of the Buyer to consummate the Transactions to which it is a
party are subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:
 
7.1           Representations and Warranties: Compliance with Undertakings.  All
of the representations and warranties made by each of the Aligned Parties in
this Agreement or any of the Transaction Documents shall be true and correct as
of the date of this Agreement, shall be deemed to have been made again at and as
of the Closing and shall be true and correct at and as of the Closing.  Each of
the Aligned Parties shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by each
of the Aligned Parties prior to or at the Closing.
 
7.2           Officer’s Certificate.  The chief executive officer of Aligned
Corp. and the manager of Aligned LLC shall have delivered to the Buyer a
certificate on behalf of Aligned Corp. and Aligned LLC, respectively, stating to
such persons’ knowledge that the representations and warranties of each of the
Aligned Parties set forth in this Agreement are true and correct as of the
Closing and that the covenants of each of Aligned Parties set forth in this
Agreement have been complied with as of the Closing.
 
7.3           Consents and Approvals.  All necessary consents and approvals by
third parties or governmental authorities to the Transactions shall have been
provided to the Buyer.
 
7.4           No Litigation.  There shall have been no litigation or other
proceeding commenced or threatened by any person or entity with respect to the
Transactions or otherwise having a materially adverse effect on or concerning
the business, operations or financial condition of any of the Aligned Parties,
the Company or the Assets.  The Transactions shall not violate any order,
decree, or judgment of any court or governmental body having competent
jurisdiction and the Buyer shall not have determined that the Transactions have
become inadvisable or impractical by reason of any order, decree or judgment of
any court of competent jurisdiction materially restraining or prohibiting the
effective operation by the Company of the Call Center Business after the Closing
Date.
 
7.5           No Material Adverse Change.  There shall have been no material
adverse change in the business, operations, financial condition or prospects of
Aligned Corp. or Aligned LLC, or of their affiliates.
 

 
-24-

--------------------------------------------------------------------------------

 
 
7.6           Asset Sale.  The Asset Sale shall have been consummated in
accordance with the terms of the applicable Transaction Documents in form and
substance reasonably satisfactory to the Buyer.
 
7.7           Shareholder and Member Approval.  This Agreement, the Transactions
Documents and the Transactions shall have been approved in all respects by the
shareholders of Aligned Corp. and the members of Aligned LLC.
 
ARTICLE 8
 
CONDITIONS TO OBLIGATIONS OF ALIGNED PARTIES
 
The obligation of the Aligned Parties to consummate the Transactions to which
they are a party is subject to the satisfaction, on or prior to the Closing
Date, of the following conditions:
 
8.1           Representations and Warranties: Compliance with Undertakings.  All
of the representations and warranties made by the Buyer in this Agreement or any
Transaction Documents shall be true and correct as of the date of this
Agreement, shall be deemed to have been made again at and as of the Closing and
shall be true and correct at and as of the Closing.  The Buyer shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by the Buyer prior to or at the
Closing.
 
8.2           Officer’s Certificate.  The president of the Buyer shall have
delivered to the Aligned Parties a certificate on behalf of the Buyer stating to
the knowledge of such officer that the representations and warranties of the
Buyer set forth in this Agreement are true and correct as of the Closing and
that the covenants of the Buyer set forth in this Agreement have been complied
with as of the Closing.
 
8.3           No Litigation.  There shall have been no litigation or other
proceeding commenced or threatened by any person or entity with respect to the
Transactions or otherwise having a materially adverse effect on or concerning
the business, operations or financial condition of the Buyer.  The Transactions
shall not violate any order, decree, or judgment of any court or governmental
body having competent jurisdiction and the Aligned Parties shall not have
determined that the Transactions have become inadvisable or impractical by
reason of any order, decree or judgment of any court of competent jurisdiction
materially restraining or prohibiting the Transactions.
 
8.4           Buyer Approval.  This Agreement and the Transactions to which it
is a party shall have been approved by all requisite action of the Board of
Directors of the Buyer.
 

 
-25-

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
INDEMNIFICATION
 
9.1          Indemnification by Aligned Parties.  The Aligned Parties, jointly
and severally, shall indemnify, hold harmless and reimburse the Buyer, the
Company and each officer, director, controlling person, employee, affiliate and
agent of the Buyer and the Company (but excluding Khalil, McReynolds and Reese)
(each being a “Buyer Indemnified Party”) from and against any and all claims,
losses, damages, liabilities, diminution of value and costs and related expenses
(including, without limitation, settlement costs and any legal or other fees or
expenses for investigating or defending any actions or threatened actions) (all
of the foregoing being referred to below as “Losses”), whether or not involving
a third party claim, reasonably incurred by such Buyer Indemnified Party in
connection with any of the following (which right of indemnification and
reimbursement will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) about the accuracy
or inaccuracy of or compliance with any representation, warranty or covenant
contained in the Agreement):
 
(a)           any misrepresentation or breach of any warranty made by any
Aligned Party in this Agreement or any of the Transaction Documents;
 
(b)           the nonfulfillment or breach of any covenant, agreement or
obligation of any Aligned Party contained in or contemplated by this Agreement
or any of the Transaction Documents;
 
(c)           any liabilities or obligations related to or arising from the
Aligned Parties’ ownership, operation and/or management of the Assets on or
prior to the Closing Date;
 
(d)           any liabilities or obligations of the Company of any kind or
nature whatsoever accruing on or prior to, arising out of or relating to the
period ending on, the Closing Date; or
 
(e)           any actions, suits, arbitrations, proceedings, demands,
assessments, adjustments, costs and expenses (including, specifically,
reasonable attorneys’ fees and expenses of investigation) incident to any of the
foregoing.
 
9.2          Indemnification by Buyer.  The Buyer shall indemnify, defend and
hold harmless each Aligned Party and each shareholder, member, officer,
director, manager, controlling person, employee, affiliate and agent of Aligned
Corp. and Aligned LLC (each being a “Aligned Party Indemnified Party”) from and
against any Losses, whether or not involving a third party claim, reasonably
incurred by such Aligned Party Indemnified Party in connection with any of the
following (which right of indemnification and reimbursement will not be affected
by any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) about the accuracy or inaccuracy of or compliance
with any representation, warranty or covenant contained in this Agreement):
 
(a)           any misrepresentation or breach of any warranty made by the Buyer
in this Agreement or any of the Transaction Documents;
 
(b)           the nonfulfillment or breach of any covenant, agreement or
obligation of the Buyer contained in or contemplated by this Agreement or any of
the Transaction Documents; or
 
(c)           any actions, suits, arbitrations, proceedings, demands,
assessments, adjustments, costs and expenses (including, specifically,
reasonable attorneys’ fees and expenses of investigation) incident to any of the
foregoing.
 

 
-26-

--------------------------------------------------------------------------------

 
 
9.3           Procedure.  The Buyer Indemnified Party or the Aligned Party
Indemnified Party (each, an “Indemnified Party”) shall promptly notify the
Aligned Parties’ Representative, if the Indemnified Party is a Buyer Indemnified
Party, or the Buyer, if the Indemnified Party is an Aligned Party Indemnified
Party (each, an “Indemnifying Party”), of any claim, demand, action or
proceeding for which indemnification will be sought under this Article 9, and,
if such claim, demand, action or proceeding is a third party claim, demand,
action or proceeding, the Indemnifying Party will have the right, at its
expense, to assume the defense thereof using counsel reasonably acceptable to
the Indemnified Party.  The Indemnified Party shall have the right to
participate, at its own expense, with respect to any such third party claim,
demand, action or proceeding.  In connection with any such third party claim,
demand, action or proceeding, the parties hereto shall cooperate with each other
and provide each other with access to relevant books and records in their
possession.  No such third party claim, demand, action or proceeding shall be
settled without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld.
 
9.4           No Exhaustion of Remedies or Subrogation; Right of Setoff.  Each
Aligned Party waives any right to require any Buyer Indemnified Party to
(a) proceed against any Aligned Party; (b) proceed against any other person; or
(c) pursue any other remedy whatsoever in the power of any Buyer Indemnified
Party.  The Buyer may, but shall not be obligated to, set off against any and
all payments or shares of Buyer Stock due any Aligned Party, including any
amounts or shares of Buyer Stock due to any Seller under this Agreement or any
Transaction Document, any amount to which any Buyer Indemnified Party is
entitled to be indemnified hereunder.  Such right of set off shall be separate
and apart from any and all other rights and remedies that the Buyer Indemnified
Parties may have against the Aligned Parties.  No consent of any Aligned Party
shall be required for any assignment or reassignment of the rights of the Buyer
under this Article 9.
 
ARTICLE 10
 
TERMINATION OF AGREEMENT
 
10.1         Termination.  This Agreement and the Transactions may be terminated
at any time prior to the Closing Date:
 
(a)           By mutual consent of the Buyer and the Aligned Parties;
 
(b)           By the Buyer or the Aligned Parties’ Representative if, despite
the good faith efforts of such party, the Closing Date shall not have occurred
on or before March 31, 2011, or such other date, if any, as the parties shall
agree upon in writing;
 
(c)           By the Buyer, if there has been a material violation or breach by
any of the Aligned Parties of any of the covenants, agreements, representations
or warranties contained in this Agreement or the Transaction Documents which has
not been waived in writing, or if any of the conditions set forth in Article 7
have not been satisfied by the Closing or have not been waived in writing by the
Buyer;
 

 
-27-

--------------------------------------------------------------------------------

 
 
(d)           By the Aligned Parties’ Representative, if there has been a
material violation or breach by the Buyer of any of the covenants, agreements,
representations or warranties contained in this Agreement or the Transaction
Documents to which it is a party which has not been waived in writing, or if any
of the conditions set forth in Article 8 have not been satisfied by Closing or
have not been waived in writing by the Aligned Parties’ Representative; or
 
(e)           By the Buyer or the Aligned Parties’ Representative immediately
upon written notice to the other if any regulatory agency, whose approval is
required for the consummation and performance of the Transactions, denies such
application for approval by final order or ruling (which order or ruling shall
not be considered final until expiration or waiver of all periods for review or
appeal) or if the consummation or performance of the Transactions shall violate
any non-appealable final order, decree or judgment of any court or governmental
authority having competent jurisdiction.
 
10.2         Notice and Effect of Termination.  On termination of this
Agreement, the Transactions shall be abandoned and all continuing obligations of
the parties under or in connection with this Agreement and the Transaction
Documents shall be terminated and of no further force or effect; provided,
however, that nothing herein shall relieve any party from liability for any
misrepresentation, breach of warranty or breach of covenant contained in this
Agreement or in any Transaction Document prior to such
termination.  Notwithstanding the foregoing, the confidentiality obligations set
forth in Section 13.8 shall survive the termination of this Agreement for any
reason.  If this Agreement has terminated due to the breach of any party, such
party shall remain liable for any damages arising from such breach.
 
ARTICLE 11
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
11.1         Survival of Representations and Warranties.  The representations
and warranties contained in this Agreement shall survive the Closing, regardless
of any investigation made by the Buyer or any Aligned Party prior to the Closing
Date.
 
11.2         Equitable Remedies.  In addition to any other rights or remedies
available at law or in equity, upon the breach or threatened breach of any of
the covenants, agreements or obligations of a party under this Agreement, the
non-breaching party shall be entitled to file an action for specific performance
or injunctive or other equitable relief without being required to post a bond or
provide any other security.
 
11.3         Remedies Cumulative.  The remedies provided in this Agreement shall
be cumulative and shall not preclude any party from asserting any other right,
or seeking any other remedies, against any other party.
 

 
-28-

--------------------------------------------------------------------------------

 
 
ARTICLE 12
 
NOTICES
 
12.1        Required Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if sent by certified mail,
postage prepaid, or delivered by hand or courier, addressed as follows:
 
To the Buyer:
 
450 N. Brand Blvd.
Suite 600
Glendale, California 91203
Attn.:  Chief Executive Officer
Fax:   (818) 291-6444
 
With a copy to:
 
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA  94111-3598
Attn:  P. Rupert Russell, Esq.
Fax:   (415) 421-2922
 
To the Aligned Parties:
 
Raouf Khalil
860 Hampshire Road, Suite A
Westlake Village, CA 91361
Fax:  (805) 379-0267
 
With a copy to:
 
Carl D. Hasting, Esq.
Attorney at Law
Certified Public Accountant
CDH Associates, Inc.
5655 Lindero Canyon Rd., Suite 226
Westlake Village, CA 91362
Fax:  (818) 879-1562
 
or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
so mailed or, if delivered by hand or courier, on the date received.
 

 
-29-

--------------------------------------------------------------------------------

 
 
ARTICLE 13
 
MISCELLANEOUS
 
13.1           Expenses.  All legal, accounting and other costs and expenses
incurred by the Buyer, on the one hand, and the Aligned Parties and the Company,
on the other hand, in connection with this Agreement and the Transactions,
including attorneys’ fees, shall be borne by the Buyer and the Aligned Parties,
respectively.
 
13.2           Post-Closing Cooperation.  The Buyer and Aligned LLC mutually
agree that they shall cooperate with each other after the Closing as may be
reasonably requested with regard to services, management, administration,
support services and other matters of a like nature.
 
13.3           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, personal
representative, successors and assigns.
 
13.4           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other parties.
 
13.5           Further Assurance.  The parties hereto each agree to execute and
deliver such other documents, certificates, agreements, authorizations and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the Transactions.
 
13.6           Entire Agreement; Amendments.  This Agreement, the Transaction
Documents, and the other documents and writings referred to herein or delivered
pursuant hereto contain the entire understanding of the parties with respect to
its subject matter.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings other than those expressly set forth in
such documents with respect to the subject matter of this Agreement.  This
Agreement supersedes all prior and contemporaneous agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.  This Agreement may be amended only by a written
instrument duly executed by all parties hereto.  Any condition to a party’s
obligations hereunder may be waived but only by a written instrument signed by
the party entitled to the benefits thereof
 
13.7           Interpretation.  Each party has been represented by sophisticated
counsel in this transaction and agrees that if any issue arises as to the
meaning or construction of any word, phrase or provision hereof, that no party
shall be entitled to the benefit of the principles of the construction and
interpretation of contracts or written instruments which provide that any
ambiguity is to be construed in favor of the party who did not draft the
disputed word, phrase or provision.
 

 
-30-

--------------------------------------------------------------------------------

 
 
13.8           Non-Disclosure.  The parties hereby acknowledge the confidential
and proprietary nature of the information set forth in this Agreement and the
Transaction Documents and the confidential nature of the negotiation,
preparation and execution of this Agreement and the Transaction Documents, and
each party hereto, by his, her or its execution hereof, covenants and agrees to
maintain strict confidentiality with respect to the negotiation, preparation,
execution and existence of this Agreement and the Transaction Documents, except
such disclosure as may be required in order to fulfill the obligations of any
party under this Agreement or as may be required by law (including federal and
state securities laws or the rules of any securities exchange) or as may be
necessary to their attorneys and accountants relating to same and, as to such
attorneys and accountants, to obtain similar confidentiality understandings,
with such confidentiality and non-disclosure to be maintained until Closing.
 
13.9           Waiver.  No delay or omission on the part of any party hereto in
exercising any right hereunder shall operate as a waiver of such right or any
other right under this Agreement or any of the Transaction Documents.
 
13.10         Exhibits.  All Exhibits, Schedules, Annexes and documents referred
to in or attached to this Agreement are integral parts of this Agreement as if
fully set forth herein and all statements appearing therein shall be deemed to
be representations.
 
13.11         Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of California, without regard to the
choice of law principles thereof.
 
13.12         Section Headings.  The section headings are for reference only and
shall not limit or control the meaning of any provision of this Agreement.
 
13.13         Severability.  If any provision of this Agreement shall be held
invalid under any applicable law, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.
 

 
-31-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
 

 
APOLLO MEDICAL HOLDINGS, INC.,
 
a Delaware corporation
     
By:
Warren Hosseinion, Chief Executive Officer
       
ALIGNED HEALTHCARE GROUP –
CALIFORNIA, INC.,
 
a California professional medical corporation
     
By:
Hany R. Khalil, President
       
ALIGNED HEALTHCARE GROUP LLC,
 
a California limited liability company
     
By:
Marcelle Khalil, Managing Member
       
RAOUF KHALIL
       
JAMIE MCREYNOLDS, M.D.
     
BJ REESE
     
BJ REESE & ASSOCIATES, LLC
     
By:
BJ Reese, Managing Member

 
 
-32-

--------------------------------------------------------------------------------

 
 